Citation Nr: 0323453	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for left ear 
disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a left ear condition.  
The veteran appealed that determination to the Board, and in 
a decision dated March 18, 1999, the Board determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for left ear 
disability.  The veteran appealed the Board's March 1999 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated February 
12, 2001, the Court vacated the March 18, 1999, decision and 
remanded it back to the Board for readjudication.  

In November 2002, the Board granted a motion to advance the 
present appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2002). 

The issue was back before the Board on December 10, 2002 at 
which time the Board again determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a left ear condition.  
The veteran also appealed this decision to the Court.  By 
Order dated June 2, 2003, the Court vacated the Board's 
December 10, 2002, decision and remanded it back to the Board 
for readjudication.  

In written argument dated in August 2003, the veteran's 
representative reported that there is a claim pending at the 
RO based on the veteran's contention that there was clear and 
unmistakable error in an October 1970 rating decision.  The 
claims file before the Board does not reflect the current 
status of any such claim, and this matter is hereby referred 
to the RO for appropriate follow-up action to adjudicate any 
such clear and unmistakable error claim and properly document 
the adjudication in the claims file. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Upon review of the claims file, the Board finds that 
appropriate notice required by the VCAA is lacking and must 
be provided to the appellant.  The Board had attempted to 
cure a VCAA notice deficiency in October 2002 by mailing a 
VCAA letter to the appellant under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii).  However, this regulatory provision 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, while the Board regrets further delay in 
this case, it appears that additional action by the RO to 
comply with all VCAA notice requirements is necessary before 
the Board may properly proceed with appellate review.

Further, while the Board again recognizes that the case has 
been advanced on the Board's docket, the Joint Motion upon 
which the June 2, 2003, Court Order was based expressly 
directs VA to assist the veteran and to comply with judicial 
holdings which address VA's duty to properly inform a 
claimant of the provisions of VCAA.  



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  After undertaking any additional 
development which the RO may deem 
necessary, the case should be returned to 
the Board for appellate review after the 
veteran is furnished a supplemental 
statement of the case (if necessary).

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



